On Rehearing.
MR. JUSTICE SANNER
delivered the opinion of the court.
After a careful consideration of the propositions submitted on rehearing by counsel for appellant, we are convinced that the result reached in the opinion heretofore announced is the right one. Much contention is based upon the use in the opinion of the following language: “There was an offer of proof that the city had exceeded the constitutional limit of indebtedness, but this was rejected, and properly so, for lack of an allegation in the pleadings.” This statement is not literally correct. The trial court did reject the evidence referred to in the first instance for the reason stated, but later caused the record to show that evidence had been received of the fact that the indebtedness of the city was beyond the constitutional limit. However, the remark quoted was made merely in passing. The presence in the record of the fact referred to is not decisive of this appeal. The record) still falls short of establishing a causal connection between the unlawful preclusion alleged, and the loss of emoluments. It still fails to show by competent evidence how the utterly void act of Edwards could produce the result complained of or that the city could not have been made to pay the salaries of appellant and his associates as they accrued. We do not feel that the judgment-roll in the mandamus suits presented in evidence can be considered for any purpose, save that for which they were pleaded, to-wit: that there was adjudicated therein the right of appellant and his associates to the offices in question.
Judgment affirmed.

Affirmed.

Mr. Cheep Justice Brantly and Mr. Justice Holloway concur.